Citation Nr: 1039785	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether there was a timely request for waiver of recovery of an 
overpayment of pension benefits in the original calculated amount 
of $3,024.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from September 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 decision of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  In a November 20, 2004, letter, the Veteran was notified of 
an overpayment of pension benefits in the amount of $3,024.00, 
and an enclosed form informed him that he had a period of 180 
days from the date of the notice of indebtedness letter to 
request a waiver of the debt.

2.  The Veteran's request for waiver of recovery of the 
overpayment was received by VA on January 26, 2006.  


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $3,024.00 was not timely.  38 
U.S.C.A. § 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. § 1.963 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted a timely request for a 
waiver of recovery of an overpayment of pension benefits in the 
amount of $3,024.00.  

As an initial matter, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
However, the Board notes that the Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 
132 (2002).

Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  See 38 C.F.R. § 1.963(b) (2010); see also 38 
U.S.C.A. § 5302(a) (West 2002 & Supp. 2009).  

In a June 2004 rating decision, the RO granted entitlement to 
nonservice-connected pension benefits effective January 21, 2004.  
In a letter dated November 5, 2004, VA informed the Veteran that 
his pension rate had changed because of additional income for his 
spouse, and that his entitlement to the benefit was terminated 
effective November 1, 2004.  In a letter dated November 20, 2004, 
VA notified the Veteran that the change in benefit had resulted 
in an overpayment of $3,024.00.  The letter stated that he had a 
right to dispute the debt and the right to request a waiver.  An 
enclosure entitled, Notice of Rights and Obligations was included 
with the letter, and informed him of the 180-day time limit for 
filing a request for a waiver.  

On January 26, 2006, the RO received a letter from the Veteran 
requesting that VA waive the debt in light of his financial 
difficulties.

In the letter to the Veteran denying his request to waive 
collection of the $3,024.00, the RO indicated that the Veteran 
was notified of his debt and his right to request waiver of 
recovery of that debt by letter dated November 20, 2004.  It was 
also noted that the Veteran's request for waiver, received on 
January 26, 2006, was untimely as it was not submitted within 180 
days from the date of notification of the debt.

The November 20, 2004 letter was sent to the Veteran's address of 
record at the time, and there is no indication that the letter 
was returned as non-deliverable.  In addition, the Veteran has 
not asserted that there was any delay in his receipt of the 
notification of indebtedness.  In fact, the Veteran has not 
disputed that he received the notice letter in a timely manner.  
Hence, the Board concludes that the Veteran received the letter 
and was thereby properly notified of his right to request a 
waiver.  See also Jones v. West, 12 Vet. App. 98, 101 (1998) (a 
presumption of regularity attaches to the mailing of notice to 
the latest address of record).

The Veteran, however, has asserted that he filed a timely request 
for a waiver of the overpayment in a timely manner to another VA 
office in Alabama and that those documents have not been located.  
He also asserted that he called the VA and was eventually 
referred to the St. Paul Office after money started being 
deducted from his Social Security benefits.  

Although it may well be that the Veteran submitted his waiver 
request to another office, the record reveals that the notice of 
indebtedness was sent to the Veteran's correct address by the St. 
Paul VA Debt Management Center.  There is no information 
contained in the letter advising the Veteran to respond to an 
address in Alabama, and he was provided with a toll-free 800 
number to call if he had any questions.  Moreover, his request 
for a waiver of overpayment was not received until January 26, 
2006, clearly more than 180 days subsequent to the Debt 
Management Center's November 20, 2004 letter notifying him of the 
overpayment and informing him of his right to request a waiver.  
A full review of the claims file shows no documents which could 
be construed as a request for waiver prior to January 26, 2006.  
The regulations cited above note that such a request must be made 
within 180 days of the date of that notice.  The Court has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Veteran's 
request for waiver of overpayment is not timely, and as a matter 
of law, his claim must be denied.  


ORDER

A request for a waiver of recovery of an overpayment of pension 
benefits in the amount of $3,024.00 was not timely; the appeal is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


